                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

JAWAD A. SHAH, ET AL.,                          2:19-CV-10460-TGB

                 Plaintiffs,

                                                         ORDER
     vs.

ALLSTATE INSURANCE COMPANY,                       HONORABLE
                                               TERRENCE G. BERG
                 Defendant.



                       ORDER OF DISMISSAL

     The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

     SO ORDERED.DATED this 12th day of July, 2021.

                                  BY THE COURT:

                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
